UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JASON GARCIA,

                                Plaintiff,

                    -against-                                   21-CV-00348 (LLS)

WESTCHESTER COUNTY                                              CIVIL JUDGMENT
MUNICIPALITY; ANTHONY SCARPINO;
JEAN PRISCO; JENNIFER SCULCO,

                                Defendants.

         Pursuant to the order issued April 30, 2021, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii), (iii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 30, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
